          Case 1:19-cr-00533-LAP Document 42
                                          43 Filed 03/24/21
                                                   03/25/21 Page 1 of 1




                                                                            March 24, 2021
BY ECF                                     Pretrial Services shall return Mr. Diver’s
                                           passport to his sister upon confirmation of
The Honorable Judge Loretta A. Preska      his surrender to begin his sentence.
United States District Judge
Southern District of New York              SO ORDERED.
500 Pearl Street
New York, NY 10007                         Dated:          March 25, 2021
                                                           New York, New York
RE:    United States v. Richard Diver
       19 Cr. 533 (LAP)
                                           _______________________________
                                           ____________________________
                                                                      ___
                                           LORETTA A.
                                                   A PRESKA,
                                                      PRESKA U.S.D.J.
                                                              U S D J
Honorable Judge Preska:
        I write to respectfully request that Your Honor order the United States Pretrial Services
Office in the Southern District of New York to release Richard Diver’s United States Passport to
his sister, Mary Diver, at an address to be provided to Pretrial Services, upon his voluntary
surrender to the designated facility. The Pretrial Services Office has informed us that Mr. Diver’s
Passport was provided to Pretrial Services when he first began pretrial supervision in 2019. We
understand Pretrial Services can only release these documents pursuant to a Court order. The Court
sentenced Mr. Diver on December 7, 2020 and Mr. Diver’s current voluntary surrender date is
June 28, 2021. We can provide additional information, if necessary.
       Thank you for your consideration of this request.



                                                     Respectfully submitted,

                                                     /s/ Marne L. Lenox
                                                     Marne L. Lenox
                                                     Assistant Federal Defender
                                                     (212) 417-8721

cc:    Martin Bell, Assistant U.S. Attorney
       Pamela Flemen, U.S. Department of Probation
